United States Court of Appeals
                     For the First Circuit



No. 14-2148

               FEDERAL HOME LOAN BANK OF BOSTON,

                     Plaintiff, Appellant,

                               v.

                      MOODY'S CORPORATION;
                MOODY'S INVESTORS SERVICE, INC.,

                     Defendants, Appellees,

     ALLY FINANCIAL INC., f/k/a GMAC, INC.; BCAP LLC; BARCLAYS
    CAPITAL, INC.; BEAR STEARNS ASSET BACKED SECURITIES I LLC,
  f/k/a The Bear Stearns Companies, Inc.; CHEVY CHASE FUNDING,
  LLC; CITIMORTGAGE, INC.; CITICORP MORTGAGE SECURITIES, INC.;
  CITIGROUP FINANCIAL PRODUCTS, INC.; CITIGROUP GLOBAL MARKETS
       REALTY CORP.; CITIGROUP GLOBAL MARKETS, INC.; CITIGROUP
     MORTGAGE LOAN TRUST, INC.; CITIGROUP, INC.; CREDIT SUISSE
   (USA), INC.; CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES
      CORP.; CREDIT SUISSE HOLDINGS (USA), INC.; CREDIT SUISSE
   SECURITIES (USA) LLC; DB STRUCTURED PRODUCTS, INC.; DB U.S.
   FINANCIAL MARKET HOLDING CORPORATION; DLJ MORTGAGE CAPITAL,
          INC.; DEUTSCHE ALT-A SECURITIES, INC.; DEUTSCHE BANK
      SECURITIES, INC.; EMC MORTGAGE CORPORATION; LANA FRANKS;
 RICHARD S. FULD, JR.; GMAC MORTGAGE GROUP, LLC; EDWARD GRIEB;
   IMH ASSETS CORP.; IMPAC FUNDING CORPORATION; IMPAC MORTGAGE
       HOLDINGS, INC.; IMPAC SECURED ASSETS CORP.; J.P. MORGAN
  ACCEPTANCE CORPORATION I; J.P. MORGAN CHASE & CO.; JP MORGAN
         SECURITIES HOLDINGS, LLC; JPMORGAN ACQUISITION CORP.;
        JPMORGAN CHASE BANK, N.A.; MIT HOLDINGS, INC.; RICHARD
  MCKINNEY; MORGAN STANLEY; MORGAN STANLEY & CO., INC.; MORGAN
       STANLEY CAPITAL I INC.; MORGAN STANLEY MORTGAGE CAPITAL
    HOLDINGS, LLC; MORTGAGE ASSET SECURITIZATION TRANSACTIONS,
           INC.; MORTGAGEIT SECURITIES CORP; MORTGAGEIT, INC.;
            MORTGAGEIT HOLDINGS, INC.; NOMURA ASSET ACCEPTANCE
    CORPORATION; NOMURA CREDIT & CAPITAL, INC.; NOMURA HOLDING
   AMERICA, INC.; NOMURA SECURITIES INTERNATIONAL, INC.; BARRY

                               1
      J. O'BRIEN; CHRISTOPHER M. O'MEARA; RBS ACCEPTANCE INC.,
       f/k/a Greenwich Capital Acceptance, Inc.; RBS FINANCIAL
   PRODUCTS, INC., f/k/a Greenwich Capital Financial Products,
       Inc.; RBS HOLDINGS USA INC.; RBS SECURITIES INC., f/k/a
  Greenwich Capital Markets, Inc.; RESIDENTIAL ACCREDIT LOANS,
     INC.; RESIDENTIAL FUNDING COMPANY, LLC, f/k/a Residential
        Funding Corporation; KRISTINE SMITH; STRUCTURED ASSET
 MORTGAGE INVESTMENTS II INC.; JAMES J. SULLIVAN; SAMIR TABET;
  THE BEAR STEARNS COMPANIES LLC; UBS AMERICAS, INC.; UBS REAL
    ESTATE SECURITIES, INC.; UBS SECURITIES, LLC; WAMU CAPITAL
    CORP.; WELLS FARGO & COMPANY; WELLS FARGO ASSET SECURITIES
       CORPORATION; WELLS FARGO BANK, N.A.; MARK ZUSY; BANC OF
     AMERICA FUNDING CORPORATION; BANK OF AMERICA CORPORATION;
  BANK OF AMERICA, NATIONAL ASSOCIATION; CAPITAL ONE FINANCIAL
   CORPORATION; CAPITAL ONE, NATIONAL ASSOCIATION; COUNTRYWIDE
         FINANCIAL CORPORATION; COUNTRYWIDE HOME LOANS, INC.;
 COUNTRYWIDE SECURITIES CORPORATION; CWALT, INC.; CWMBS, INC.;
     FITCH, INC.; GOLDMAN, SACHS & CO.; MERRILL LYNCH MORTGAGE
     INVESTORS, INC.; MERRILL LYNCH & CO., INC.; MERRILL LYNCH
       MORTGAGE LENDING, INC.; MERRILL LYNCH, PIERCE, FENNER &
  SMITH, INC.; SANDLER, O'NEILL & PARTNERS, L.P.; JOHN DOES 1-
     50; STANDARD & POOR'S FINANCIAL SERVICES, LLC; THE MCGRAW
                         HILL COMPANIES, INC.,

                          Defendants.


                          ERRATA SHEET

          The opinion of this Court issued on May 2, 2016 is
amended as follows:

          On page 8, footnote 3, line 17, insert "de novo" after
"determination".




                               2